Citation Nr: 1233254	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  07-31 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for residuals of a right hand crush injury and carpal tunnel syndrome since September 1, 2007. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1985 to April 1992.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in Winston-Salem, North Carolina.  It was remanded by the Board in August 2011 in order to secure evidence from a recent medical evaluation to address the period of time at issue.  It has now been returned to the Board for appellate disposition.


FINDING OF FACT

The Veteran's residuals of a right hand crush injury and carpal tunnel syndrome do not approximate severe incomplete paralysis of the musculospiral nerve. 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for residuals of a right hand crush injury and carpal tunnel syndrome were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.124a, Diagnostic Code 8514 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of 38 U.S.C.A. § 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA notified the Veteran in October 2005 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  This case was most recently readjudicated in July 2012.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  While there are no treatment records in the claims file from the relevant period of time, the Veteran was sent a letter in September 2011 that asked him to identify any treatment for his right hand injury and he did not respond to that letter.  Therefore, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Increased Rating

The Veteran contends that residuals of a right hand crush injury and carpal tunnel syndrome are more severe than is contemplated by the currently assigned 30 percent rating.

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran is evaluated under the rating code for paralysis of the musculospiral (radial) nerve.  Under this rating code, complete paralysis, as demonstrated by drop of the hand and fingers; wrist and fingers perpetually flexed; the thumb adducted falling within the line of the outer border of the index fingers; inability to extend the hand at the wrist, extend proximal phalanges of the fingers, extend thumb, or make lateral movement of the wrist; supination of hand, extension and flexion of elbow weakened; the loss of synergic motion of extensors impairs the hand grip seriously; and total paralysis of the triceps occurring only as the greatest rarity, is evaluated as 70 percent disabling for the major extremity.  For severe incomplete paralysis of this nerve, a 50 percent rating is warranted for the major extremity.  Moderate incomplete paralysis is 30 percent disabling for the major extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8514.  

The Veteran is right handed.  At a May 2012 VA examination, the Veteran reported having constant numbness in his hand with episodic tingling.  This was mainly on the palmar aspect of the right hand extending from the thumb to involve the index, middle, and ring finger.  It did not really affect the pinky.  He reported having a deep achy sense in the palm of his hand with some stiffness that comes and goes.  His right wrist reportedly ached.  He had problems picking up tools with his right hand.  The appellant believed that his sensory and motor symptoms were slowly worsening over the years.  He had similar symptoms with respect to his nonservice connected left hand.  He worked in the shipbuilding industry and constantly worked with his hands operating equipment.  

Upon examination of the right hand, there was no swelling, edema, or erythema.  There was no allodynia and the hand was not hypersensitive to touch.  Range of finger flexion and extension  was intact.  There was some discomfort with manipulation of the right thumb.  He had some difficulty opposing his right thumb to his pinky.  There was mild discomfort with manipulating the right wrist, although range of motion was normal.  Reflexes were symmetrical, although the Veteran had decreased sensation in his right hand as compared to the left.  The Veteran's scars were judged to be well healed.  Tinel's sign was negative over the right wrist, but weakly positive over the elbow.  A May 2012 nerve conduction study involving the right hand did not show any focal, median or ulnar neuropathy.

The examiner opined that while the Veteran's initial symptoms were related to his in service injury, the worsening was caused by two post service injuries to the Veteran's right hand.  In this regard, the examiner noted that in November 2003, a 60 pound weight landed on the dorsum of the appellant's hand, and in January 2004, he reinjured his right hand when gear fell over onto it.  The examiner did not think the right hand injury had improved after 20 years of similar symptoms, but opined that the progression of the appellant's symptoms was related to injuries sustained in 2003 and 2004.  

Even if all of the Veteran's symptoms are attributed to his service connected disability, the evidence does not show severe incomplete paralysis of the musculospiral nerve.  While the Veteran experienced tingling and numbness, and had some difficulty opposing the thumb to the pinky, range of motion of his wrist and hand was otherwise normal.  Nerve conduction study involving the right hand did not show any focal, median or ulnar neuropathy.  While he reported some difficulty holding tools, he was able to continue working with his hands in the shipbuilding industry.  Reflexes were preserved on the right side.  The primary involvement was sensory.  In light of these facts, the Veteran's right hand disability most closely approximates no more than moderate incomplete paralysis of the musculospiral nerve.

The evidence shows that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  The Veteran's symptoms of tingling and numbness of the right hand are contemplated by the rating for moderate incomplete paralysis of the musculospiral nerve.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

 
ORDER

Entitlement to a rating in excess of 30 percent for residuals of a right hand crush injury and carpal tunnel syndrome since September 1, 2007 is denied. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


